DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicant’s communication filed on 12/10/2021. Claims 21-28,34-39,41-44 are examined. Claim 1-20,29-33,40 are cancelled. Claims 41 -44 are new. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks Page 7 , filed on 12/10/2021, with respect to the rejection of claims 21,28, and 35 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Eppstein further in view of Kawato. 

With regards  double patenting Rejection, Applicant filed Terminal Disclaimer (TD). Therefore, the double patenting rejection is withdrawn. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21,23,28,34,35,36,38,41  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak et al . Publication No. US 2050027865 A1 ( Bozak hereinafter) in view of Eppstein et al. Publication No. US 8,032,634 B1 (Eppstein hereinafter) further in view of Kawato et al. Publication No. US 2004/0215780 A1 (Kawato hereinafter) 
Regarding claim 21,

Bozak teaches a method comprising:
receiving a request for resources in a remote compute environment, wherein a specification of resources is associated with the request, ((Fig.5A; ¶ 0010: ¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these requirements available in the grid computing environment 100. These requirements specify information pertaining to resources in a computer device such as required number of processors, required percentage of utilization for those processors, main memory, and network speed. The query can also include information to which hierarchy level (in the grid computing environment 100) the query should be propagated - The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100). ;

 receiving information about a local compute environment separate from the remote compute environment (Fig.5A; ¶ 0010:¶ 0030 – 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 


based on the information and the specification of resources, reserving compute resources comprising at least one processor in the remote compute environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100)

However, Bozak does not explicitly teach 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment and make pre-allocation, allocation duration, and /or post allocation timeframe adjustments


 Eppstein teaches 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is to establish a virtual server farm that has a number of attributes that are represented by the resource requirements - See Fig.9 Col.45, lines 10-65 - user requirements by adding the available resources requested by the user based on a virtual server farm for the customer).



Bozak in view of Eppstein teaches the VPC ( Eppstein – Col.46,lines 60-65). However, Bozak in view of Eppstein does not explicitly teach  that the cluster  is configured to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments
However, Kawato teaches 
 cluster  is configured to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments(Fig.15;Fig.6;Claim 8;¶ 0043 - information of the job scheduler having issued the tentative reservation request in connection with the tentatively reserved time period, wherein the job reservation includes an operation of reserving resources in advance for execution of a designated job and is performed via a job reservation request designating at least one resource that is managed by the resource management unit and a reservation time period of the resource; accepting by the resource management unit the job reservation request and changing the time period designated by the job reservation request to a job-reserved state, if the designated time period is included in a tentatively-reserved time period and the issuer of the job reservation request matches with the issuer of the tentative reservation request; and controlling to allocate the resource for execution of the job, when it reaches a start time designated by the job reservation – see ¶ 0188). 

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Kawato. The motivation to do so is to enable scheduling of jobs based on the exact reservation state of resources and realizes an appropriate combinational 

Regarding claim 23,

Bozak further teaches 
receiving the information about the local compute environment in response to a service threshold being exceeded ((Fig.5A; ¶ 0010:¶ 0030 — 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level);

Regarding claim 28,

Bozak teaches a system comprising:
 processor configured to receive a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request((Fig.5A; ¶ 0010:¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these requirements available in the grid computing environment 100. These requirements specify information pertaining to resources in a computer device such as required number of processors, required percentage of utilization for those processors, main memory, and network speed. The query can also include information to which hierarchy level (in the grid computing environment 100) the query should be propagated - The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100);

 receive information about the compute environment, which is separate from the on-demand compute environment (Fig.5A; ¶ 0010:¶ 0030 – 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing 


 based on the information and the specification of resources, reserve compute resources comprising at least one processor in the on-demand compute environment  (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).

However, Bozak does not explicitly teach 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment and make pre-allocation, allocation duration, and/or post allocation timeframe adjustments



Eppstein teaches 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is to establish a virtual server farm that has a number of attributes that are represented by the resource requirements - See Fig.9 Col.45, lines 10-65 - user requirements by adding the available resources requested by the user based on a virtual server farm for the customer).



Bozak in view of Eppstein teaches the VPC ( Eppstein – Col.46,lines 60-65). However, Bozak in view of Eppstein does not explicitly teach  that the cluster  is configured to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments
However, Kawato teaches 
 cluster  is configured to provision a support environment to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments(Fig.15;Fig.6;Claim 8;¶ 0043 - information of the job scheduler having issued the tentative reservation request in connection with the tentatively reserved time period, wherein the job reservation includes an operation of reserving resources in advance for execution of a designated job and is performed via a job reservation request designating at least one resource that is managed by the resource management unit and a reservation time period of the resource; accepting by the resource management unit the job reservation request and changing the time period designated by the job reservation request to a job-reserved state, if the designated time period is included in a tentatively-reserved time period and the issuer of the job reservation request matches with the issuer of the tentative reservation request; and controlling to allocate the resource for execution of the job, when it reaches a start time designated by the job reservation – see ¶ 0188). 

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the teachings of Kawato. The motivation to do so is to enable scheduling of jobs based on the exact reservation state of resources and realizes an appropriate combinational 


Regarding claim 34,

Bozak further teaches 
wherein the processor is further configured to detect a triggering event within the compute environment ((Fig.5A;¶ 0010:¶ 0030 — 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level);

Regarding claim 35,

Bozak teaches a non-transitory computer readable medium having programmed instructions that when executed cause a processor to perform operations comprising:
receiving a request for resources in the on-demand compute environment, wherein a specification of resources is associated with the request ((Fig.5A; ¶ 0010: ¶ 0030 – 0035 - Process 200 includes IPC manager 118 (or some other application) sending (202) requirements for computational resources to query a grid manager (e.g., 154) to determine if there are resources matching these requirements available in the grid computing environment 100. These requirements specify information pertaining to resources in a computer device such as required number of processors, required percentage of utilization for those processors, main memory, and network speed. The query can also include information to which hierarchy level (in the grid computing environment 100) the query should be propagated - The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100);

 receive information about the compute environment, which is separate from the on-demand compute environment Fig.5A; ¶ 0010:¶ 0030 – 0035 The 


 based on the information and the specification of resources, reserve compute resources comprising at least one processor in the on-demand compute environment (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).

However, Bozak does not explicitly teach 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment and make pre-allocation, allocation duration, and /or post allocation timeframe adjustments



Eppstein teaches 

the specification of resources being based on a virtual private cluster package that is configured to provision a support environment (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is to establish a virtual server farm that has a number of attributes that are represented by the resource requirements - See Fig.9 Col.45, lines 10-65 

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Eppstein. The motivation to do so is to providing a Grid-based proxy mechanism to allow the system to allocate resources from the available resources to create a virtual server farm (Col.2, lines 18-20 –Eppstein).

Bozak in view of Eppstein teaches the VPC ( Eppstein – Col.46,lines 60-65). However, Bozak in view of Eppstein does not explicitly teach  that the cluster  is configured to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments
However, Kawato teaches 
 cluster  is configured to provision a support environment to make pre-allocation, allocation duration, and /or post allocation timeframe adjustments(Fig.15;Fig.6;Claim 8;¶ 0043 - information of the job scheduler having issued the tentative reservation request in connection with the tentatively reserved time period, wherein the job reservation includes an operation of reserving resources in advance for execution of a designated job and is performed via a job reservation request designating at least one resource that is managed by the resource management unit and a reservation time period of the resource; accepting by the resource management unit the job reservation request and changing the time period designated by the job reservation request to a job-reserved state, if the designated time period is included in a tentatively-reserved time period and the issuer of the job reservation request matches with the issuer of the tentative reservation request; and controlling to allocate the resource for execution of the job, when it reaches a start time designated by the job reservation – see ¶ 0188). 

It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak in view of Eppstein to include the 

Regarding claim 36,
Bozak further teaches
Wherein the specification of resources is explicit (Fig.5A; ¶ 0010: ¶ 0030 -0038 Process 200 includes grid manager 154 sending (214) the list of available resources along with addresses of their corresponding grid managers in the network 8 that match the requirements. The IPC manager 118 selects a resource (e.g., on computer device 16) from the list and requests (216) a reservation of the resource on computer device 16 to the grid manager 154 managing the resource on computer device 16 If the resource in computer device 16 is still available for reservation (218) and the reservation succeeds, grid manager 154 sends (220) a reservation number to the IPC manager 118. This reservation means that the IPC manager 118 is guaranteed and allocated the requested resource on the computer device 16 in the grid computing environment 100).

Regarding claim 38,
Bozak does not explicitly teach wherein the specification of resources is implicit based on the virtual private cluster package.  
However, Eppstein teaches 
specification of resources is implicit based on the virtual private cluster package (Col.46, lines 60-65- Control layer 1010 can reside on a private virtual local area network (VLAN) that provides server partitioning such that unauthorized servers cannot gain access to service provider 1000. Control layer 1010 provides out-of-band management of service provider 1000 – Col.55, lines 30-60- In block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request can be from a user application that is in block 1310, the resource allocator receives a request that specifies the resource requirements for an apparatus. For example, the request 
It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Eppstein. The motivation to do so is to providing a Grid-based proxy mechanism to allow the system to allocate resources from the available resources to create a virtual server farm (Col.2, lines 18-20 –Eppstein).

Regarding claim 41,

Bozak further teaches 
wherein the triggering event comprises exceeding a service threshold ((Fig.5A; ¶ 0010:¶ 0030 — 0035 The services also send this utilization information to the IPC manager 118. Based on a comparison between utilization requirements and current resource loading, the IPC manager 118 can dynamically inform services in the grid computing environment 100 to allocate more resources for IPC servers 120, 122, 124, and 126 or deallocate resources to keep utilization of resources in the grid computing environment 100 at a desired level);

Claims 22,24,42  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of  Kawato further in view of  Dan et al. US  2005/0165925 A1 ( Dan hereinafter) 

Regarding claim 22,

Bozak does not explicitly teach 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment.  

However, Dan teaches 
communicating physical environment information of the local compute environment to the remote compute environment to replicate a physical environment of the local compute environment at the remote compute environment (¶ 0089 acquire computing resources, acquired resources are configured to work in conjunction with the existing workloads in the local domain ¶ - 0080 move same workload from resources in the local domain to resources the selected remote domain, ¶ 0082- request structured to  meet all the committed service level agreements at ten local domain, ¶084 - requested resource and service level agreement).

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Dan. The motivation to do so is to give the system the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements. (¶ 0020 -Dan). 

Regarding claim 24,

Bozak does not explicitly teach
receiving the information about the local compute environment in response to a predicted event 


However, Dan teaches 
receiving the information about the local compute environment in response to a predicted event (¶ 0020 - An advantage of the present system is the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements. Conventional methods are based either on reservation of resources for specific jobs or ad hoc routing of applications to remote node – ¶ 0021 - remote computing resources are requested by the service allocation utility when the service allocation utility predicts a violation of the service level agreement. The user receives a level of performance by the clustered system that meets the service level agreement while the clustered system is performing 
   It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Dan. The motivation to do so is to allow the system to dynamically assign computing resources based on predicted workload (¶ 0012- Dan). 
Regarding claim 42,

Bozak does not explicitly teach
wherein the triggering event comprises a predicted event.

However, Dan teaches 
wherein the triggering event comprises a predicted event (¶ 0020 - An advantage of the present system is the ability to support dynamic surges in workload by acquiring resources at remote sites based on service level agreements. Conventional methods are based either on reservation of resources for specific jobs or ad hoc routing of applications to remote node – ¶ 0021 - remote computing resources are requested by the service allocation utility when the service allocation utility predicts a violation of the service level agreement. The user receives a level of performance by the clustered system that meets the service level agreement while the clustered system is performing the transaction applications and the parallel applications on behalf of the user – ¶– See Claim 1, Claim 24, 25 - (¶ 0012 - computing resources are dynamically assigned among transaction and parallel application classes, based on the current and predicted workload – see ¶ 0013 and ¶ 0017).
   It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Dan. The motivation to do so is to allow the system to dynamically assign computing resources based on predicted workload (¶ 0012- Dan). 


Claims 25,26,27,43,44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of Kawato further in view of  Sievers – Tostes et al. Publication No. US 2006/0224740 A1 (Sievers – Tostes hereinafter) 

Regarding claim 25,

Bozak does not explicitly teach
 
receiving the information about the local compute environment in response to a backlog event.  
Sievers –Tostes teaches 
receiving the information about the local compute environment in response to a backlog event ( ¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources)

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 26,

Bozak does not explicitly teach
determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload.  
Sievers –Tostes teaches 
determining existence of the backlog event by analyzing at least one resource type associated with a backlog workload.  (¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources – See ¶ 0034, ¶ 0038; ¶ 0045).

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 27,

Bozak does not explicitly teach
provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload.  
However, Sievers –Tostes teaches 
provisioning resources in the remote compute environment corresponding to at least one resource type associated with the backlog workload  (¶ 0023 - Access of applications 4 to resources of computer 900 is monitored and controlled by a resource allocator 2. A rules engine 6 communicates with resource allocator 2. Rules engine 6 instructs resource allocator 2 to control access of applications 4 to resources of computer 900. Although not depicted as such, computer 900 can be a distributed system with a plurality of computers operating as a single system - ¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority 

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 43,

Bozak does not explicitly teach
 
wherein the triggering event comprises a backlog event 
However, Sievers –Tostes teaches 
wherein the triggering event comprises a backlog event  ( ¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources)

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Regarding claim 44,

Bozak does not explicitly teach
Wherein the processor is further configured to determine existence of the backlog event by analyzing at least one resource type associated with a backlog workload.  
However, Sievers –Tostes teaches 
wherein the processor is further configured to determine existence of the backlog event by analyzing at least one resource type associated with a backlog workload (¶ 0028 - Each application 4 can have system resource requirements. Applications 4 can monitor their access to system resources. In cases where such requirements are not met, an application 4 may require priority access to a system resource. For example, processes running in an application can be backlogged, requiring supporting applications to operate at a faster speed. This can require assigning the application more system resources – See ¶ 0034, ¶ 0038; ¶ 0045).

 It would have been obvious to one of ordinary skill in the art at the time of the applicants' invention to modify the teachings of Bozak to include the teachings of Sievers –Tostes. The motivation to do so is to allow the system to allocate resources to critical application based on priority so that the application can operate at faster speed (¶ 0028 - Sievers –Tostes).

Claims 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozak in view of Eppstein further in view of  Kawato further in view of Wang et al. Patent No. US 8,078,708 (Wang hereinafter) 
Regarding claim 37,
Bozak does not explicitly teach 
wherein the specification of resources is implicit based on workload 



wherein the specification of resources is implicit based on workload (col.3,, lines 50-56; Following receipt of  request from the Grid application, and identification of requisite resource from the index, a broker/meta-scheduler of the grid network signals to the grid resource and GPAN in order to reserve and utilize the resources. The broker/meta scheduler; signals for resource reservation to both the grid resources and GPAN in the same, grid-standard compliant manner — Col.4, lines 36-50 - It may also use a grid broker/meta-scheduler 124 which is operative in response to a request from the application node 120 to identify a set of grid resources from the index with which to satisfy 40 the application request. Once the set of grid resources is determined e.g. - - fully explicit of the specification is in form of the identified resources from the broker or fully implicit based on workload in the form of those resources having ben inferred as “requisite resources” based on the request from the application see also - Col.5,lines 5-15).
 
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Bozak to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).
Regarding claim 39,
Bozak does not explicitly teach 
wherein the specification of resources is implicit based on workload 

However, Wang teaches 

wherein the specification of resources is implicit based on workload (col.3,, lines 50-56; Following receipt of  request from the Grid application, and identification of requisite resource from the index, a broker/meta-scheduler of the grid network signals to the grid resource and GPAN in order to reserve and utilize the resources. The broker/meta scheduler; signals for resource reservation to both the grid resources and GPAN in the same, grid-standard compliant manner — Col.4, lines 36-50 - It may also use a grid broker/meta-scheduler 124 which is operative in response to a request from the application node 120 to identify a set 
 
It would have been obvious to one of ordinary skill in the art at the time of the applicants’ invention to modify the teachings of Bozak to include the teachings of Wang. The motivation to do so is to providing a Grid-based proxy mechanism to allow Grid services and applications to access and utilize resources available in the physical network domains (Col.2, lines 30-33 — Wang).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YOUNES NAJI/
Primary Examiner, Art Unit 2445